Exhibit 99.1 News Release International Game Technology Reports Fourth Quarter and Fiscal Year 2012 Results Initiates FY2013 Adjusted EPS Guidance of $1.20 to $1.30, representing growth of 15% to 25% Fourth Quarter Highlights (compared to last year’s fourth quarter) · Total revenues increased 17% to $631 million · North America machine revenue increased 52% · GAAP earnings per share from continuing operations increased 65% to $0.33 · Adjusted earnings per share from continuing operations increased 58% to $0.38 · North America average machine sales price increased 4% to $14,700 · Sold 8,500 North America replacement units, up 67% Fiscal 2012 Highlights (compared to last year) · Total revenues increased 10% to $2.15 billion · Interactive revenues increased 293% to $144 million · Shipped 44,200 total units, an increase of 23% · North America average machine sales price increased 2% to $14,500 · Returned $546 million to shareholders in the form of dividends and share repurchases · Delivered third consecutive year of double-digit growth in adjusted earnings per share from continuing operations (LAS VEGAS – Nov. 8, 2012) – International Game Technology (NYSE: IGT) today reported operating results for the fourth quarter and fiscal year ended September 30, 2012. “Our strong fourth quarter financial results serve to highlight a very solid fiscal year 2012 for IGT.In the quarter, we leveraged our industry-leading content to increase revenues, ship share, margins and prices in our core North American business,” said Patti Hart, CEO of IGT. “For the full year, we increased total revenues by 10%, improved adjusted earnings per share by 12%, improved global machine shipments by 23%, and more than tripled our interactive revenues.We continue to effectively manage the distribution of our products to a diverse set of customers and we are well positioned to continue generating even greater revenues and earnings growth in fiscal year 2013.”Hart continued, “Fiscal 2012 marked our third consecutive year of double-digit growth in earnings per share from continuing operations, which underscores our success in growing our core business, while pursuing other value-enhancing opportunities.IGT is pleased to have returned nearly $550 million to shareholders in fiscal year 2012, and we remain focused on delivering superior returns for our shareholders going forward.” News Release International Game Technology Reports 2012 Fourth Quarter and Fiscal Year Results Page2of 15 Consolidated Results ($ in millions, except per share amounts) Fourth Quarters Ended Years Ended September 30, September 30, % Change % Change GAAP Measures Revenue $ $ 17
